Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 and 4-12 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the second side part has a plurality of clamping elastic sheets, and a connection part disconnected from the plurality of clamping elastic sheets and located between two adjacent clamping elastic sheets; wherein the plurality of clamping elastic sheets and the connection part are connected to the upper part; and the dismounting structure is located on a side of the connection part away from the second side surface.”

Montevirgen et al US Patent No 10331170-B2, Wu et al US Pub  No. 20170168345 A1, as well as, Song et al US Pub No. 20180059467 A1 are all cited as teaching some elements of the claimed invention including mounting/fixing device for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841